DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/27/2021, with respect to the rejections of claims 1-4 have been fully considered and are persuasive.  The rejections of claims 1-4 have been withdrawn. 
Applicant’s arguments, filed 10/27/2021, with respect to the rejection(s) of claim(s) 5-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a) and 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claim 5 recites that “a plurality of the emitter gain stages serve as demodulators.” However, Applicant’s specification and drawings do not disclose how the gain stages are configured to “serve as demodulators” as called for in claim 5. The entirety of Applicant’s discussion of the matter is this brief discussion on page 20 of the specification:
For each differential amplifier Vt, V2 the coil signals involved are decoupled using a30 separate emitter gain stage G1, G2 and G3 with a transistor with high current gain and 20low noise. Having low noise is advantageous as the emitter gain stages G1-G3 are the first components in a respective amplification chain. 

In addition to decoupling of the adjacent amplifier stages, the emitter stages G1-G3 also serve as demodulators and pre-amplifiers. Using a demodulator on each input of the5 differential amplification stage, power fluctuations introduced by the emitter stage are cancelled out.

	Applicant does not make clear how there mere presence of a transistor with high current gain and low noise enables the gain stage to function as a gain stage, pre-amplifier, and demodulator simultaneously. One having ordinary skill in the art would recognize that gain stages, preamplifiers, and demodulators are routinely different components, and Applicant’s disclosure of a single component gain stage performing the function of three devices would not clearly have been in the possession of Applicant at the time of filing from the level of disclosure provided.
	Claims 6-11 are dependent on claim 5 and are rejected for substantially the same reasons

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that “a plurality of the emitter gain stages serve as demodulators” (see claim 5, emphasis added), it is unclear what the term “serve as demodulators” means versus the claim limitation of “a plurality of the emitter gain stages are also demodulators.” That it, it is unclear what the metes and bounds of the phrase “serve as” are. Are the gain stages demodulators or not? If not, what feature of demodulators do they possess which enables them to “serve as” demodulators without actually being construed as a demodulator? The phrase “server as demodulators” in claim 5 is therefore indefinite under 35 U.S.C. 112(b).
Claim 5 also recites that “a respective sensor coil forms a differential sensing probe with a pair of adjacent sensor coils formed on each side of the respective sensor coil.” While the claim was previously interpreted as stating that “each respective sensor coil forms two differential sensing probes by forming a pair of sensor coils: one differential sensing probe comprising itself and an adjacent sensor coil, and a second differential sensing probe comprising itself and another adjacent sensor coil” upon further review this is not the only reading of the claim language. The claim language could also be reasonably construed as stating “each respective sensor coil forms two differential sensing probes by forming a differential sensing probe with itself and a pair of adjacent sensor coils formed on one side of the respective coil, and forming a second differential sensing probe with itself and a pair of adjacent sensor coils formed on another side of the respective coil.” Per MPEP 2173.02()I) “if the language of a 
Claims 6-11 are dependent on claim 5, and are rejected for substantially the same reasons.

Allowable Subject Matter
Claims 1-4 are allowed.
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 6-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        1/24/2022